THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    October 8, 2015




In the Court of Appeals of Georgia
 A15A0868. HETTRICK v. THE STATE.
 A15A0869. HETTRICK v. THE STATE.

      MCFADDEN, Judge.

       After a joint jury trial, brothers James and Michael Hettrick were each

convicted of felony theft by taking (OCGA § 16-8-2) and the trial court, among other

things, ordered both defendants to pay restitution. In Case Number A15A0869,

Michael Hettrick argues that the evidence was insufficient to support his conviction,

but from that evidence a rational trier of fact could have found him guilty beyond a

reasonable doubt. Michael Hettrick also argues that he received ineffective assistance

of counsel, but he did not show that his trial counsel performed deficiently. In Case

Number A15A0868, James Hettrick argues that the trial court erred in making both
defendants jointly and severally liable for the ordered restitution, but OCGA § 17-14-

7 (c) permitted that ruling. Accordingly, we affirm the judgments in both cases.

                                Case No. A15A0869

      1. Sufficiency of the evidence.

      Michael Hettrick argues that the evidence was insufficient to support his

conviction for theft by taking. That offense is committed when a person “unlawfully

takes, or being in lawful possession thereof, unlawfully appropriates any property of

another with the intention of depriving him of the property, regardless of the manner

in which the property is taken or appropriated.” OCGA § 16-8-2. On appeal from a

criminal conviction, the standard for reviewing the sufficiency of the evidence

      is whether a rational trier of fact could have found the defendant guilty
      beyond a reasonable doubt. This [c]ourt does not reweigh evidence or
      resolve conflicts in testimony; instead, evidence is reviewed in a light
      most favorable to the verdict, with deference to the jury’s assessment of
      the weight and credibility of the evidence.


Hayes v. State, 292 Ga. 506 (739 SE2d 313) (2013) (citations omitted). “As long as

there is some competent evidence, even though contradicted, to support each fact

necessary to make out the [s]tate’s case, the jury’s verdict will be upheld.” Miller v.

State, 273 Ga. 831, 832 (546 SE2d 524) (2001) (citations and punctuation omitted).

                                          2
       Viewed in this light, the evidence showed that brothers Michael and James

Hettrick entered into an agreement with Damon Kirtland, the owner of Roof Doctor

of Atlanta, LLC, under which, among other things, they would work as Roof Doctor’s

office manager and sales manager, respectively, and would receive a set weekly

amount of pay for that work. Michael Hettrick was authorized to sign checks on Roof

Doctor’s bank account and to use a bank card tied to that account. Over the course of

approximately seven months in 2009, without authorization from Kirtland, Michael

Hettrick wrote numerous checks to himself and James Hettrick that exceeded the pay

to which they were entitled. He also used the bank card to make several unauthorized

purchases that were not for business use.

       Michael Hettrick argues that there was insufficient evidence of his intent to

deprive Roof Doctor of funds belonging to it, suggesting that the funds at issue were

subject to a profit-sharing agreement between Kirtland and the Hettrick brothers. See

generally Spray v. State, 223 Ga. App. 154, 156 (1) (476 SE2d 878) (1996) (where

defendant is charged with unlawfully taking property belonging to another, “the

evidence must show that the requisite intent to deprive the owner of the property was

present at the time of the taking”) (citations omitted). But “[a]s a general rule the state

must, of necessity, rely on circumstantial evidence in proving intent,” Snow v. State,

                                            3
318 Ga. App. 131,132 (1) (733 SE2d 428) (2012) (citation and punctuation omitted),

and circumstantial evidence of intent existed in this case. There was evidence that the

profit-sharing agreement did not apply to the funds involved in the challenged

transactions because the business had not yet turned a profit. And there was evidence

that Roof Doctor’s owner, Kirtland, did not authorize the challenged transactions. The

jury could infer from this evidence that Michael Hettrick intended to take Roof

Doctor’s funds when he engaged in the challenged transactions and thus was guilty

beyond a reasonable doubt of the offense of theft by taking. See Brown v. State, 302

Ga. App. 641, 643-644 (1) (692 SE2d 9) (2010).

      2. Ineffective assistance of counsel.

      Michael Hettrick argues that he received ineffective assistance of trial counsel

because his trial counsel did not discover and, consequently, did not inform the state

of a defense witness until mid-trial, resulting in the trial court’s decision not to allow

the witness to testify. To succeed on this claim, Michael Hettrick was required to

show, under the standard set forth in Strickland v. Washington, 466 U. S. 668 (104

SCt 2052, 80 LE2d 674) (1984),

      both that his trial counsel’s performance was deficient and that there is
      a reasonable probability that the trial result would have been different


                                            4
      if not for the deficient performance. . . . In reviewing the trial court’s
      decision [regarding ineffective assistance], we accept the trial court’s
      factual findings and credibility determinations unless clearly erroneous,
      but we independently apply the legal principles to the facts.


Perez v. State, 331 Ga. App. 164, 168 (3) (770 SE2d 260) (2015) (citations and

punctuation omitted).

      The defense witness at issue was a bookkeeper who did contract work for Roof

Doctor in the fall of 2009 and who possessed electronic accounting records of the

business. Michael Hettrick asserts that these records would have aided his defense.

After an evidentiary hearing on Michael Hettrick’s motion for new trial, the trial court

found that Michael Hettrick knew of the bookkeeper’s existence but intentionally

kept this information from his trial counsel, and the trial court concluded that trial

counsel’s failure to discover the bookkeeper did not constitute deficient performance.

      Evidence presented at the motion for new trial hearing supported the trial

court’s ruling. The bookkeeper testified that he met with Michael Hettrick in

connection with his work on Roof Doctor’s electronic accounting records. Trial

counsel testified that, in preparing for trial, he had discussed the existence of the

electronic accounting records with Michael Hettrick and had asked Michael Hettrick

to provide him with names of possible defense witnesses, but Michael Hettrick did

                                           5
not identify the bookkeeper to him. Although at the hearing Michael Hettrick denied

ever meeting or knowing of the bookkeeper, the conflict between his testimony and

that of the bookkeeper was a matter for the trial court to resolve. Hartley v. State, 299

Ga. App. 534, 539 (2) (683 SE2d 109) (2009). The trial court was authorized to find

that Michael Hettrick knew of the bookkeeper’s existence but “never identified [the

bookkeeper] to trial counsel and never provided [trial counsel] with information prior

to trial that would have reasonably led him to [that] witness[ ]. As such, [Michael

Hettrick] has failed to show that his counsel was deficient in failing to [locate the

bookkeeper before trial].” Id. (citations omitted). See also Hudson v. State, 284 Ga.

595, 598 (5) (a) (669 SE2d 94) (2008) (finding no deficient performance and, thus,

no ineffective assistance where, despite good faith efforts, trial counsel failed to

locate a potential witness about whom counsel had only limited information prior to

trial); Freeman v. State, 278 Ga. 349, 350 (2) (a) (603 SE2d 214) (2004) (finding no

deficient performance and, thus, no ineffective assistance where trial counsel could

not locate witness despite extensive efforts because witness’s family had assisted in

concealing her in another state); Harper v. State, 330 Ga. App. 561, 568 (3) (b) (768

SE2d 755) (2015) (holding that trial counsel was not ineffective for failing to call at

trial an alibi witness that the defendant had never identified to him). Consequently,

                                           6
we need not address the prejudice prong of the Strickland analysis. See Perez, 331

Ga. App. at 168 (3).

                                Case No. A15A0868

      3. Restitution.

      James Hettrick argues that the trial court erred in ordering him jointly and

severally liable for the amount of restitution because he was less culpable than his co-

defendant, Michael Hettrick. We disagree.

      “It is within the sound discretion of the trial court to sentence within the limits

allowed by law; the sentence of one joint defendant is irrelevant in the sentencing of

the other.” Manley v. State, 187 Ga. App. 773, 776-777 (4) (371 SE2d 438) (1988)

(citations and punctuation omitted). The amount of restitution ordered in this case –

$24,000, for which James and Michael Hettrick are jointly and severally liable – was

within the limits allowed by law. The amount did not exceed the victim’s damages,

which the trial court found to be $42,443.10. See OCGA § 17-14-9 (“The amount of

restitution ordered shall not exceed the victim’s damages.”). And in setting this

amount, the trial court specifically considered the factors set forth in OCGA § 17-14-

10 (setting forth factors to be considered by trial court in determining nature and



                                           7
amount of restitution). In the restitution order, the trial court also specifically noted

that James and Michael Hettrick “were each parties to the crime of the other[.]”

      Under OCGA § 17-14-7 (c), where a court ordering restitution “finds that more

than one offender has contributed to the loss of a victim, the court may make each

offender liable for payment of the full amount of restitution or may apportion liability

among the offenders to reflect the level of contribution to the victim’s loss and

economic circumstances of each offender.” (Emphasis supplied.) The language of this

Code section permitted, but did not require, the trial court to apportion liability to

reflect James Hettrick’s level of contribution to the victim’s loss. See Turner v. State,

312 Ga. App. 799, 805 (3) (720 SE2d 264) (2011). James Hettrick argues that our

decision in Rice v. State, 226 Ga. App. 770 (487 SE2d 517) (1997), requires

apportionment, but unlike here, that decision involved a criminal defendant who had

been convicted of a different and lesser offense than his co-defendants. Id. at 774 (3).

James Hettrick has not shown that the trial court abused his discretion by ordering

him jointly and severally liable for restitution in this case.

      Judgments affirmed. Ellington, P. J., and Dillard, J., concur.




                                           8